               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


United States of America,
                                      Case No. 17-cr-20184-07
                       Plaintiff,
                                      Judith E. Levy
vs.                                   United States District Judge

James Bowens,                         Mag. Judge Mona K. Majzoub

                       Defendant.

_______________________________/

 ORDER GRANTING MOTIONS TO DISMISS COUNT TEN [286,
    338] AND DENYING DEFENDANT’S REQUEST [344]

      Defendant James Bowens filed a motion to dismiss Count Ten of

the Third Superseding Indictment in light of the U.S. Supreme Court’s

decision in United States v. Davis, 588 U.S. __ (2019). (ECF No. 286.) In

response, the government has also moved to dismiss Count Ten of the

Third Superseding Indictment. (ECF No. 338.) Accordingly, the motions

are GRANTED, and Count Ten of the Third Superseding Indictment is

DISMISSED.

      Defendant also recently filed a request that the Court transmit

various materials to the Sixth Circuit (ECF No. 344), presumably this is
related to a notice of appeal he filed in May 2019 (ECF No. 271). There is

no appealable order in this case, and therefore jurisdiction remains with

this Court and not with the Sixth Circuit. See 28 U.S.C. § 1291; see also

United States v. Andrews, 857 F.3d 734, 741 (6th Cir. 2017) (“As a general

rule, a pretrial order denying a defendant's motion to dismiss an

indictment is not an appealable final decision under [28 U.S.C. § 1291].”

(alterations in original) (internal quotations omitted)).    Defendant’s

request (ECF No. 344) is DENIED as premature.

     IT IS SO ORDERED.

Dated: July 23, 2019.                   s/ Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge




                                    2
